Pee Curiam :
The court declared the law correctly in tegard to mutual accounts that are such as will be taken out of the statute of limitations.
*365It is true the mutual accounts need not necessarily be between merchants. Other persons may so deal together, if there be reciprocal accounts between them, as in like manner to take them out of the statute. There is nothing, however, in the facts of this ease to prevent the statute of limitations being successfully interposed to all the items claimed which were six years old when the set-off was pleaded. Gilmore v. Reed, 76 Pa. 462.
Mutual indebtedness does not work an extinguishment of the respective debts without an application of them to each other by the concurrent acts of the parties. Carmalt v. Post, 8 Watts, 406; Beaty v. Bordwell, 91 Pa. 438.
Judgment affirmed.